
	

113 HR 5558 IH: ACO Improvement Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5558
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mrs. Black (for herself and Mr. Welch) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to improve the Medicare accountable care
			 organization (ACO) program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the ACO Improvement Act of 2014.
		2.Medicare ACO program improvements
			(a)In generalSection 1899 of the Social Security Act (42 U.S.C. 1395jjj) is amended by adding at the end the
			 following new subsection:
				
					(l)Improving outcomes through greater beneficiary engagement
						(1)Use of beneficiary incentivesSubject to approval of the Secretary and in the case of an ACO that has elected a two-sided risk
			 model (as provided for under regulations), the Secretary shall permit the
			 ACO—
							(A)to reduce or eliminate cost-sharing otherwise applicable under part B for some or all primary care
			 services (as identified by the ACO) furnished by health care professionals
			 (including, as applicable, professionals furnishing services through a
			 rural health clinic or Federally qualified health center) within the
			 network of the ACO; and
							(B)to develop additional incentive programs to encourage patient engagement and participation in their
			 own wellness.The cost of the such incentives shall be borne by the ACO and shall not affect the payments under
			 subsection (d).(2)Fostering stronger patient-provider ties
							(A)Providing prospective assignment of beneficiaries
								(i)In generalIn carrying out subsection (c), the Secretary shall provide for a prospective assignment of
			 Medicare fee-for-service beneficiaries before the beginning of a year to
			 an ACO and primary care ACO professional in accordance with the practice
			 under this section for Pioneer ACOs, subject to clause (ii).
								(ii)Changing primary care ACO professionalsAn ACO shall permit a beneficiary to select the primary care ACO professional within the ACO to
			 which the beneficiary is assigned.
								(B)Inclusion of ACO information in welcome to medicare visit and annual wellness visitsThe Secretary shall require a primary care ACO professional to include, as part of the initial
			 preventive physical examination under section 1861(ww)(1) or personalized
			 prevention plan services under section 1861(hhh)(1) for a Medicare
			 fee-for-service beneficiary assigned to that professional under this
			 section, to provide the beneficiary with information concerning the ACO
			 program under this section, including information on any cost-sharing
			 reductions allowed under this section.
							(C)Stakeholder advisory groupThe Secretary shall form a stakeholder group, including representatives of ACOs, health care
			 providers (including ACO professionals), Medicare beneficiaries, and ACO
			 experts, to advise the Secretary with recommendations to improve the
			 process of ACO-to-beneficiary communication.
							(3)Moving from volume to value
							(A)Regulatory relief for moving to two-sided riskIn the case of an ACO that has elected a two-sided risk model (as described in paragraph (1)), in
			 addition to the authority provided under paragraph (1), the Secretary
			 shall provide the following regulatory relief:
								(i)3-day prior hospitalization waiver for SNF servicesWaiver of the 3-day prior hospitalization requirement for coverage of skilled nursing facility
			 services.
								(ii)Homebound requirement waiver for home health servicesWaiver of the homebound requirement for coverage of home health services.
								(iii)RAC hospital audit reliefRelief from reviews of scheduled admissions by recovery audit contractors for individuals
			 attributed to an ACO when admitted on orders of a physician participating
			 in the ACO.
								(B)Improving care coordination through access to telehealth
								(i)Flexibility in furnishing telehealth servicesIn applying section 1834(m) in the case of an ACO that has elected a two-sided risk model (as
			 described in paragraph (1)), the ACO may elect to have the limitations on
			 originating site (under paragraph (4)(C) of such section) and on the use
			 of store-and-forward technologies (under paragraph (1) of such section)
			 not apply. The previous sentence shall not be construed as affecting the
			 authority of the Secretary under subsection (f) to waive other provisions
			 of such section.
								(ii)Provision of remote monitoring in connection with home health servicesNothing in this section shall be construed as preventing an ACO from including payments for remote
			 patient monitoring and home-based video conferencing services in
			 connection with the provision of home health services (under conditions
			 for which payment for such services would not be made under section 1895
			 for such services) in a manner that is financially equivalent to the
			 furnishing of a home health visit.
								(4)Establishing greater certainty for ACOs
							(A)Benchmarks and paymentsThe Secretary shall conduct a demonstration project to test the use of payment benchmarks that take
			 into account geographic area differences, such as differences in spending
			 trends within and across regions, and variations in delivery and
			 utilization based on the socioeconomic status of beneficiaries served.
							(B)Advance notification of ACOs of benchmarks and past performanceThe Secretary shall inform ACOs, in advance of each performance period, of the quality benchmarks
			 applicable to the ACO and period and of the past performance (if any) of
			 the ACO under this section.
							(C)Study and report on feasibility on providing electronic access to Medicare claims dataThe Secretary shall conduct a study regarding the feasibility of establishing a system of
			 electronic access of providers of services and suppliers to in-process and
			 complete patient claims data. Such system may be a modification of an
			 existing data base, such as the Virtual Research Data Center. The study
			 shall take into account the measures needed to ensure the security and
			 privacy of beneficiary and provider information. Not later than one year
			 after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report on such study. The Secretary shall include in such
			 report such recommendations as the Secretary deems appropriate..
			(b)Requiring testing of global capitation payment modelSection 1899(i) of the Social Security Act (42 U.S.C. 1395jjj(i)) is amended—
				(1)in the heading, by striking Option to use other payment models and inserting Alternative payment models;
				(2)in paragraph (1), by inserting before the period at the end the following: except that the Secretary shall, beginning no later than January 1, 2016, establish one or more
			 demonstration programs to test the payment model described in paragraph
			 (3)(A); and
				(3)in paragraph (3)(A), by striking is any payment model and inserting the following:(i)a global capitation model in which an ACO is at financial risk for all items and services covered
			 under parts A and B; and(ii)any other payment model that the Secretary determines will improve the quality and efficiency of
			 items and services furnished under this title..
				(c)Assignment taking into account services of non-Physician practitionersSection 1899(c) of the Social Security Act (42 U.S.C. 1395jjj(c)) is amended by inserting (or, in the case of an ACO that is located in a rural or medically underserved area or that is
			 affiliated with a Federally qualified health center or rural health
			 clinic, an ACO professional described in subsection (h)(1)(B)) after subsection (h)(1)(A).
			(d)Creating incentives for ACO developmentThe Secretary of Health and Human Services shall develop a mechanism to make permanent those
			 ACO-related pilot programs, including the Advance Payment ACO Model, that
			 have been successful. The Secretary shall submit to Congress a report on
			 the study and shall include in the report such recommendations, including
			 such changes in legislation, as the Secretary deems appropriate.
			(e)Effective dateThe amendments made by subsection (a) shall apply to plan years beginning on or after January 1,
			 2016.
			
